              Case 8:20-cv-02318-CBD Document 20 Filed 07/27/21 Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                         Southern Division

    PHILLIP BUTT, et al.                                    *
                                                            *
                                                            *
            Plaintiffs,                                     *
                                                            *            Civil Action No.: CBD-20-2318
            v.                                              *
                                                            *
    AARAN KIMBERLY WILLIAMS,                                *
                                                            *
            Defendant.                                      *
                                                            *
                                                            *
                                                          *****

                                          MEMORANDUM OPINION

           Before the Court is Defendant’s Motion for Summary Judgment (“Defendant’s Motion”),

ECF No. 10. The Court has reviewed Defendant’s Motion and the opposition thereto. No

hearing is deemed necessary. See Local Rule 105.6 (D. Md.). For the reasons set forth below,

the Court DENIES Defendant’s Motion.

                                              I.    Factual Background

           Phillip K. Butt and Sandra Butt (“Plaintiffs”) 1 allege that on or about September 16,

2019, at approximately 5:35 a.m., Mr. Butt, while operating his vehicle, entered onto the

National Security Agency (“NSA”) property and stopped at the security gate. Compl. ¶ 1, ECF

No. 3. Plaintiffs assert that after an NSA security guard accepted Mr. Butt’s identification, the

security guard raised the security gate so that Mr. Butt’s vehicle could proceed forward. Id.

Plaintiffs allege that as Mr. Butt proceeded through the security gate, Defendant was operating

her vehicle directly behind Mr. Butt’s vehicle, and failed to stop at the security checkpoint,


1
    Mr. Butt is suing for negligence individually and Mr. Butt and Mrs. Butt are suing jointly as husband and wife.
                                                                1
          Case 8:20-cv-02318-CBD Document 20 Filed 07/27/21 Page 2 of 6



causing the security guard to activate a barrier. Id. at ¶ 2. Plaintiffs also allege that the barrier

deployed directly in front of Mr. Butt’s vehicle, causing the vehicle to strike the barrier, which

resulted in significant injuries to Mr. Butt, and significant damage to Mr. Butt’s vehicle. Id.

        Plaintiffs filed a complaint in the Circuit Court of Maryland for Prince George’s County

on or about June 17, 2020. Pet. for Removal, ECF No. 1. On August 10, 2020, the matter was

removed to this Court pursuant to 28 U.S.C. § 1441(a) and Local Rule 103.5. Id.

                                      II.   Standard of Review

        Under the Federal Rules of Civil Procedure, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is deemed genuine

only if the “evidence is such that a reasonable jury could return a verdict for the nonmoving

party,” and a fact is deemed material only if it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Supreme Court

has explained that the burden of proof lies with the movant to identify “those portions of ‘the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the non-moving

party to show an absence of evidence in the record as to an essential element of the claim or to

present “specific facts showing that there is a genuine issue for trial.” Id. at 324. A court

reviewing a motion for summary judgment must view the evidence in the light most favorable to

the party opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986).




                                                       2
         Case 8:20-cv-02318-CBD Document 20 Filed 07/27/21 Page 3 of 6



                                          III.   Analysis

       Defendant does not dispute that she was involved directly or indirectly in the accident

that Plaintiffs allege. Aff. of Aaron Kimberly Williams, ECF No. 11–1. Rather, Defendant

claims that under the Federal Tort Claims Act (“FTCA”), she is immune from liability because

she was acting within the scope of her employment. Def.’s Mem. in Supp. of Mot. 3–4.

Plaintiffs do not dispute that Defendant is a federal employee. Pls.’ Mot. 2. However, Plaintiffs

aver that it is unclear at this stage whether Defendant was acting within the scope of her

employment. Id. at 3. This Court agrees with Plaintiffs.

       “The FTCA allows the United States to be sued for certain torts committed by its

employees.” Salazar v. Ballesteros, 17 F. App'x 129, 130 (4th Cir. 2001) (citing 28 U.S.C. §§

1346(b), 1402(b), 2401(b), 2671–2680). Pursuant to the FTCA, “the United States is liable, as a

private person, for ‘injury or loss of property, or personal injury or death caused by the negligent

or wrongful act or omission of any employee of the Government while acting under the scope of

his office or employment.’” Garza-Ovalle v. Armstrong, No. CV ELH-19-895, 2020 WL

230896, at *11 (D. Md. Jan. 15, 2020) (citing 28 U.S.C. § 1346(b)); see also 28 U.S.C. § 2674.

        The Federal Employees Liability Reform and Tort Compensation Act of 1988, which

amended the FTCA and is commonly known as the (“Westfall Act”), “accords federal employees

absolute immunity from common-law tort claims arising out of acts they undertake in the course

of their official duties.” Osborn v. Haley, 549 U.S. 225, 229, 127 S. Ct. 881, 887, 166 L. Ed. 2d

819 (2007) (citing 28 U.S.C. § 2679(b)(1)). To obtain immunity, the federal employee who has

been sued and the individual suing the federal employee, must follow specific procedures

outlined in 28 U.S.C. § 2679(c). United Servs. Auto. Ass'n v. United States, 105 F.3d 185, 186–

87 (4th Cir. 1997). Specifically, “[a] federal employee who has been sued must deliver the suit

                                                     3
           Case 8:20-cv-02318-CBD Document 20 Filed 07/27/21 Page 4 of 6



papers to his superior or other designated person who, in turn, must furnish copies to the

appropriate United States attorney, to the Attorney General, and to the head of the employee's

agency.” 2 Id. (citing 28 U.S.C. § 2679(c)).

         After suit papers have been delivered by the federal employee, the Attorney General must

certify that the federal employee was acting within his or her scope of employment during the

alleged tortious act. Salazar, 17 F. App'x at 130; Walls v. O'Bryant, No. CIV. A. DKC 09-0762,

2009 WL 3617755, at *2 (D. Md. Oct. 29, 2009); 28 U.S.C. § 2679(d)(1). “If the Attorney

General certifies that the employee was acting within the scope of his employment, the United

States will be substituted as defendant and [‘plaintiffs must pursue their claims under the

FTCA’].” United Servs. Auto. Ass'n, 105 F.3d at 186–87; Maron v. United States, 126 F.3d 317,

321 (4th Cir. 1997); see also Salazar, 17 F. App'x at 130. In other words, “[u]pon the Attorney

General’s certification, the employee is dismissed from the action, and the United States is

substituted as defendant in place of the employee.” Osborn, 549 U.S. at 230. However, “[i]f the

Attorney General refuses to certify that the employee was acting within the scope of his

employment, the employee may at any time before trial petition the court to find and certify that

the employee was acting within the scope of his office or employment.” United Servs. Auto.

Ass'n, 105 F.3d at 186–87.




2
  Federal law requires suit papers to be delivered to the Attorney General. 28 U.S.C. § 2679(c). However,
according to Maryland case law and case law in the Fourth Circuit, sometimes the United States attorney of that
district determines whether an employee’s employment should be certified. Doe v. Meron, 929 F.3d 153, 160 (4th
Cir. 2019) (“ [T]he Attorney General of the United States, or his delegee, must certify that the defendant employee
w[as] acting within the scope of [his or her] employment at the time of the incident out of which the claim arose.”);
Noel v. Huston, No. CIV.A. DKC 13-1412, 2013 WL 6147819, at *1 (D. Md. Nov. 21, 2013) (“When a federal
employee is sued for tortious conduct, the United States Attorney for that district, acting on behalf of the Attorney
General, must certify whether the employee was acting within the scope of his or her employment at the time of the
alleged act.”); see e.g., Maron v. United States, 126 F.3d 317, 321 (4th Cir. 1997); Salazar, 17 F. App'x at 131–32.
                                                              4
         Case 8:20-cv-02318-CBD Document 20 Filed 07/27/21 Page 5 of 6



       Here, the Court finds no evidence that Defendant followed the statutory procedures of the

FTCA. There is no record of the Attorney General either certifying her employment or refusing

to certify her employment. 28 U.S.C. § 2679(d)(1)–(3). Neither has Defendant asked the Court

to certify her employment, in the event the Attorney General refused to do so. Id.

Without Defendant completing this initial step of going through the certification process, the

Court finds that the Westfall Act has not been activated and immunity does not apply at this

stage. Id. This case is analogous to Salazar, 17 F. App'x at 130. In Salazar, the plaintiff sued a

federal employee and the defendant removed the case to federal court. The court held that the

suit remained against the defendant federal employee and not the United States.

       [T]he Westfall Act never was activated, because [the defendant] apparently failed to
       follow the elaborate statutory procedures for (1) notifying the Attorney General of the
       suit, (2) having the Attorney General certify his actions as “within the scope of
       employment,” and (3) petitioning the court for such certification in the event that the
       Attorney General refused to do so.

Salazar, 17 F. App'x at 131–32. The Court finds similarly here that the Westfall Act is

inapplicable at this stage and thus Defendant’s Motion is at a minimum premature. While

Defendant is correct in stating that the FTCA protects federal employees from tort claims arising

from their scope of employment, the burden is on Defendant to satisfy the statutory and

procedural elements in order to obtain personal immunity. Defendant’s burden has not been met.

The Court cannot determine at this stage whether Defendant was acting within the scope of her

employment. In the current posture of the case, this decision rests solely with the Attorney

General. 28 U.S.C. § 2679(d)(1). Accordingly, since Defendant has not followed the proper




                                                    5
           Case 8:20-cv-02318-CBD Document 20 Filed 07/27/21 Page 6 of 6



procedures under the FTCA, the case remains against Defendant and the United States is not a

proper party at this time. 3

                                               IV.      Conclusion

         For the reasons set forth above, Defendant’s Motion is DENIED.




July 27, 2021                                                                    /s/
                                                                        Charles B. Day
                                                                        United States Magistrate Judge

CBD/pjkm




3
  If Plaintiffs intend to sue the United States at the appropriate time, there are statutory requirements under the
FTCA that Plaintiffs must meet. Prior to bringing a claim against the United States under the FTCA, Plaintiffs must
first file a claim with the appropriate agency. Henderson v. United States, 785 F.2d 121, 123-24 (4th Cir. 1986); see
28 U.S.C. § 2401(b); 28 U.S.C. § 2675(a). However, since this issue is not before the Court, the Court declines to
address this issue further.

                                                              6
